Citation Nr: 1455786	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  13-29 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for residuals of a perforated ear drum.  

3.  Entitlement to heart disability, to include heart murmur, mitral valve prolapse, and enlarged heart.  

4.  Entitlement to service connection for pseudofolliculitis barbae.

5.  Entitlement to service connection for a bilateral foot condition (claimed as corns and calluses).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION


The Veteran had active service from October 1981 to May 1982 with subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a Board Central Office Hearing in July 2014 and a copy of that transcript is of record.  

A review of the Veteran's Virtual VA claims file reveals the July 2014 hearing transcript.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The claims file appears to be missing service treatment records.  A January 2012 VA Form 3101, request for information notes that all available requested records (microfiche) were mailed.  However, the records received only contain the Veteran's service treatment records from his period of Reserve service.  Subsequently, the Veteran submitted service treatment records from his active period of service.  Additionally, at the July 2014 Board hearing, the Veteran's representative referenced in-service medical evidence that does not appear to be in the Veteran's claims file.  As such, the Board finds that a remand is necessary to obtain any outstanding service treatment records from the Veteran's period of active service.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159 (2014).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask that he provide, if available, a copy of service treatment records he has in his possession-specifically, the 1981 enlistment examination he underwent in connection with his active duty service and page 2 of his January 1982 Report of Medical Examination.   

2. Contact the appropriate records repository and request complete copies of (i) any outstanding service treatment records from the Veteran's active duty service and reserve service, and (ii) any outstanding service personnel records from the Veteran's active duty service and reserve service.  If such records are not ultimately obtained, the Veteran should be notified and a formal finding of unavailability should be issued.  

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




